DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ylinen     (US 3,909,220).
As to claim 1, Ylinen discloses a lawn debris vacuum machine having a mobile housing (29,34) with an inlet chute (41, 37) and a discharge chute (An opening of 29 would include the air outlet) and a motor (27) mounted on said housing and connected for rotatably driving a vacuum impeller (The “rotary positive pump”; column 2, lines 49-52) disposed in said housing between said inlet chute and said discharge chute (Fig. 1);
the improvement comprising a thrasher (49) protruding into said inlet chute and rotatably driven from said motor to break up debris in said inlet chute which is sufficiently large enough to block said inlet chute (column 3, lines 41-54).
As to claim 2, wherein said vacuum impeller and said thrasher are rotatably driven from a drive shaft (30) for said motor (column 3, lines 12-14).
As to claim 3, wherein said thrasher is a bar (Figs. 1 and 5).
As to claim 4, wherein said bar is mounted transversely to a drive shaft (30) axially driven by said motor (column 3, lines 12-14).

As to claim 6, wherein opposite end portions of said bar extend from said drive shaft in opposite directions (Fig. 1).
As to claim 7, wherein said opposite end portions of said bar extend from said drive shaft at different angles (Fig. 1).
As to claim 8, wherein said thrasher is rotatably driven from said vacuum impeller (Fig. 1).
As to claim 9, including a rotating brush (45 or 47) mounted to said housing at an opening (41) of said inlet chute for brushing debris into said inlet chute (Fig. 1 and column 4, lines 12-14).
As to claim 10, wherein said motor is also connected to at least one drive wheel (18, 19) supporting said housing for driving said housing in a forward direction (The forward direction is being interpreted as a direction which is opposite the rotational direction of the brush. Casters 19 permit the housing to move in the direction into or out of the page), said brush connectively driven from said motor to rotate in a direction opposite to said forward direction (Fig. 1).
As to claim 12, including a stationary shredder plate (47) protruding into said discharge chute for shredding debris (Fig. 1).
As to claim 13, wherein said housing consists of two separable and connectable housing parts (The casing of 27, and the element which includes 29 and 34), namely a motor housing (The casing of 27) containing said motor and vacuum housing (29) containing said vacuum impeller and said inlet and discharge chutes and said thrasher (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ylinen in view of Dwyer    (US 2015/0139827).
Ylinen does not disclose a vacuum impeller having an annular array of impeller vanes with exposed distal edges, said distal edges having a series of teeth for shredding debris.
Dwyer discloses a vacuum impeller (210) having an annular array of impeller vanes with exposed distal edges, said distal edges having a series of teeth (228A, 228B) for shredding debris (paragraphs 28 and 29).
It would have obvious to have modified Ylinen such that the vacuum impeller has an annular array of impeller vanes with exposed distal edges, said distal edges having a series of teeth for shredding debris, as taught by Dwyer, in order to allow small debris to be more thoroughly cut (paragraph 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723